ORDER
PER CURIAM.
On consideration of the affidavit of Denis M. Neill, wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia, which affidavit has been filed with the Clerk of this Court, the report and recommendation of the Board on Professional Responsibility with respect thereto, and the letter from Bar Counsel taking no exception to the report and recommendation of the Board on Professional Responsibility, it is this 21st day of January' 1999,
ORDERED that the said Denis M. Neill, is hereby disbarred on consent, effective nunc pro tunc to August 12,1997, the date of his interim suspension. It is
FURTHER ORDERED that Bar Counsel’s petition for discipline based upon respondent’s criminal conviction in the United States District Court for the District of Columbia (United States v. Denis M. Neill, CR 95-0323-01, June 20,1997) and Bar Counsel’s petitions for discipline based upon respondent’s reciprocal discipline matters in the Supreme Court of Missouri and the United States Court of Appeals for the District of Columbia Circuit be dismissed as moot, without prejudice to Bar Counsel’s reinstating a reciprocal discipline proceeding if respondent should seek reinstatement while his Missouri disbarment is in effect.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, §§ 14 and 16, which sets forth certain rights and responsibilities of disbarred attorneys and the effect of failure to comply therewith.